


110 HR 3871 IH: e-KIDS Act of 2007
U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3871
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. Ellsworth
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to require
		  certain schools having computers with Internet access that receive services at
		  discounted rates to certify that, as part of the required Internet safety
		  policy, the schools are educating minors about appropriate online
		  behavior.
	
	
		1.Short titleThis Act may be cited as the
			 e-Keep the Internet Decent and Safe
			 Act of 2007 or the e-KIDS Act of 2007.
		2.Requiring Internet
			 safety policy to include education about appropriate online
			 behaviorSection 254(h)(5)(B)
			 of the Communications Act of 1934 (47 U.S.C. 254(h)(5)(B)) is amended—
			(1)in clause (i), by striking
			 and after the semicolon;
			(2)in clause (ii), by striking
			 minors. and inserting minors; and; and
			(3)by adding at the
			 end the following:
				
					(iii)as part of its Internet safety policy is
				educating minors about appropriate online behavior, including interacting with
				other individuals on social networking websites and in chat rooms and
				cyberbullying awareness and
				response.
					.
			
